DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment dated February 14, 2022 in which claims 1, 11, and 16 were amended, has been entered.

Response to Applicant Interview Summary
Applicant’s representative asserts, “Applicants’ representative inquired whether the Ring reference is being modified to include an etching tool, such as Ishikawa element 150, into a polishing tool, such as Ring element 106. The Examiner indicated that he did not know how the structure of Ring would be engineered based on the Ishikawa reference. The Examiner stated that this level of clarification for the asserted modification is not necessary to establish a proper rejection…”. Applicant’s representative failed to fully and accurately summarize the discussion on the subject matter. Note the Figures below from Ring and Ishikawa, related to elements 106 and 150, respectively.
Figure 1 of Ring: A block diagram, or a process flow diagram.
		
    PNG
    media_image1.png
    659
    782
    media_image1.png
    Greyscale

Figure 13 of Ishikawa: A plan view of an apparatus.
		
    PNG
    media_image2.png
    515
    628
    media_image2.png
    Greyscale

Applicant’s representative referred to the above figures and asked how the element 150 of Ishikawa can be engineered into tool 106 of Ring. It was pointed out to Applicant’s representative that these figures are different types of drawings and cannot even be used for such technical or engineering discussions. Secondly, it was also pointed out to Applicant’s representative that bodily incorporation is not necessary to show obviousness. Additionally, the limitations of apparatus claims 1, 11, and 16, as written, a modification of Ring is not even necessary to teach an etching tool. The limitations require a controller being configured to carry out certain controlling functions, including parameters for an etching process. It was pointed out that Ishikawa was cited for additional support regarding the intended use of a controller. Note that only claim 5 actually requires an etching tool, for which Ishikawa was applied.
 It is very disappointing that through the discussion of the interview, which the Examiner graciously granted to Applicant’s representative as a courtesy in an effort to encourage compact prosecution, no attempts were made to this end. No attempts were made to further differentiate the invention from the cited prior art, but merely spurious arguments are presented. It is highly suggested that if future interviews are requested, there is a different participant acting as Applicant’s representative.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ring (U.S. Pat. 7366575) in view of and Yang (U.S. Pat. 6514861) and Ishikawa (U.S. Pat. 6431964).
Regarding claims 1, 11, and 16, Ring [Figs.1-2] discloses an apparatus for thinning a wafer comprising:
a first metrology tool [102,104] configured to measure an initial thickness of the wafer;
a controller [110,112,220] connected to the first metrology tool and configured to calculate a polishing time based on a material removal rate, a predetermined target thickness stored in a memory and the initial thickness of the wafer [Fig.2; col.5 lines 9-62];
a polishing tool [106] connected to the controller and configured to polish the wafer for a first duration equal to the polishing time [236]; and
a second metrology tool [108] connected to the controller and configured to measure a polished thickness,
wherein the controller [110,112,220] is configured for:
receiving the initial thickness from the first metrology tool and the polished thickness from the second metrology tool, 
updating the material removal rate based on the predetermined thickness, the polishing time and the polished thickness [Col.5 lines 25-62, col.8 line 21 – col.9 line 33], and 
calculating an etching time for etching the polished wafer using the polished thickness;

an apparatus comprising [Discussed above]:
a first metrology tool configured to measure an initial thickness of each of a plurality of wafers;
a controller connected to the first metrology tool and configured to calculate a first polishing time based on a material removal rate, a predetermined target thickness stored in a memory and the measured initial thickness for a first wafer of the plurality of wafers;
a polishing tool connected to the controller and configured to polish the first wafer for a first duration equal to the first polishing time; and
a second metrology tool connected to the controller and configured to measure a polished thickness of the first wafer,
wherein the controller is configured for:
updating the material removal rate based on the polished thickness, 
determining a second polishing time for polishing a second wafer of the plurality of wafers based on the measured initial thickness for the second wafer and the updated material removal rate [Col.5 lines 25-62, col.8 line 21 – col.9 line 33], and 
calculating an etching time for each of the plurality of wafers based on the polished thickness;

an apparatus comprising [Discussed above]:
a first metrology tool configured to measure an initial thickness of a wafer;
a controller connected to the first metrology tool and configured to calculate a first polishing time based on a material removal rate, a predetermined target thickness and the measured initial thickness;
a polishing tool connected to the controller and configured to polish the wafer for a first duration equal to the first polishing time; and
a second metrology tool connected to the controller and configured to measure a polished thickness of the wafer,
wherein the controller is configured for:
updating the material removal rate based on the polished thickness,
updating a lookup table based on the updated material removal rate, and
calculating an etching time for the wafer based on the polished thickness. 

Ring substantially discloses the claimed apparatus above, including the first and second metrology tools, polishing tool, and controller.  The tools and controller substantially disclose the claimed intended functions, and otherwise are capable of being configured to carry out the claimed intended functions.  Notwithstanding, Yang [Figs.1,3] discloses and makes obvious an apparatus and process for measuring wafer initial thickness and polished thickness.  Similar to Ring, Yang [Figs.1,3; col.3 line 3 – col.4 line 14] discloses feed-forward and feed-backward to update data and control the polishing process from wafer to wafer, and from lot to lot.  Ishikawa [Fig.13] further discloses an etching tool [150] separate from the polishing tool [152] to provide and integrated apparatus comprising polishing to etching process steps [Abstract].
It would have been obvious to combine the teachings of Ring, Yang, and Ishikawa, since it is obvious to combine prior art elements according to known methods to yield predictable results.  Also, it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Regarding claims 2-10, 12-15, and 17-20, Ring discloses
wherein the controller [110] is configured to connect to at least two polishing tools [H1…N], and
the controller is configured to independently update a material removal rate for each of the at least two polishing tools [Col.4 line 62 – col.5 line 8];

wherein the polishing tool [106] is a rotating chemical and mechanical polishing device;

wherein the polished thickness ranges from 2.5 um to 2.7 um [Process limitation or intended use, not an apparatus related claim];

further comprising an etching tool configured to etch the polished wafer for a duration equal to the etching time to obtain an etched wafer [Discussed above in view of Ishikawa];

further comprising an additional metrology tool configured to measure an etched thickness of the etched wafer [Ring discloses and makes obvious the use of common or separate plurality of metrology tools];

wherein the controller is configured to update the material removal rate after every wafer polished by the polishing tool [Col.5 lines 25-62, col.8 line 21 – col.9 line 33];

wherein the controller is configured to update the material removal rate periodically [Col.5 lines 25-62, col.8 line 21 – col.9 line 53];

wherein the period for updating the material removal rate is based on a number of wafers polished since the previous updating of the material removal rate [Col.5 lines 25-62, col.8 line 21 – col.9 line 53] [disclosed controller is capable of being configured to carry out the claimed function];

wherein the period for updating the material removal rate is based on an elapsed time [Col.5 lines 25-62, col.8 line 21 – col.9 line 53] [disclosed controller is capable of being configured to carry out the claimed function];

wherein the controller is configured to provide polishing instructions to each of the plurality of polishing tools based on a corresponding updated material removal rate for each of the plurality of polishing tools [Col.5 lines 25-62, col.8 line 21 – col.9 line 53] [disclosed controller is capable of being configured to carry out the claimed function];

wherein the controller is configured to transmit the calculated etching time to an etching tool [Col.5 lines 25-62, col.8 line 21 – col.9 line 53] [disclosed controller is capable of being configured to carry out the claimed function] [Obvious in combination with Ishikawa];

wherein the controller is configured to update the material removal rate following polishing of the second wafer [Col.5 lines 25-62, col.8 line 21 – col.9 line 53] [disclosed controller is capable of being configured to carry out the claimed function];

further comprising a memory for storing the predetermined thickness and the lookup table [Col.12 lines 15-45];

wherein the controller [110] is configured to control transferring of the wafer from the first metrology tool to the polishing tool [Figs.1-3];

wherein the controller [110] is configured to transmit instructions to the polishing tool [Fig.1].

Response to Arguments
Applicant's arguments filed February have been fully considered but they are not persuasive.
In response to applicant's argument with respect to claim 1, regarding to the modifying of Ring by incorporating the etching tool 150 of Ishikawa, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As noted above, Ishikawa was cited as further support of the intended use of the claimed controller.  Additionally, as presented throughout the Office Action, the controller of the claimed apparatus is disclosed by the cited art. The configuration of the controller is an intended use of the controller. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The controller disclosed by the cited prior art is capable of performing the intended use.
Applicant asserts, “the Office attempts to assert that the asserted combination could be further modified to transfer a polished wafer from modified polishing tool 106 to a metrology tool 108 of Ring and then transferred back to the modified polishing tool 106 for the etching process”. This assertion is traversed. The Office has not made such assertions. Therefore, the remainder of Applicant’s line of arguments pertaining to this assertion is moot.
Overall, Applicant’s arguments are not persuasive.  The claims stand rejected and the Action is made Final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822